Judgment unanimously affirmed. Memorandum: The identification testimony was not the product of an impermissibly suggestive lineup. The County Court’s finding that the lineup was conducted fairly is entitled to great weight and is supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The court’s finding that defendant’s statements were voluntarily made and not taken in violation of his right to counsel is also supported by the record. The arresting officer testified that defendant never requested counsel. Defendant claimed that he did request counsel but could not identify the officer to whom he made the request. Moreover, there was no corroboration of defendant’s claim (cf., People v Anderson, 69 NY2d 651). The issue of credibility was for the court to resolve and we cannot conclude that it abused its discretion (see, People v Donson, 147 AD2d 815, Iv denied 73 NY2d 1014). We have examined defendant’s remaining claims and find that they do not require reversal. (Appeal from judgment of Monroe County Court, Egan, J.— robbery, first degree.) Present — Dillon, P. J., Green, Pine, Lawton and Davis, JJ.